DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

In response to Examiners Action filed 08/20/2020, and an Applicant Initiated Interview held 11/09/2020; Applicant amended Claims 1, 5, and added NEW claims 14-16.  Claims 1 and 3-16 are currently pending.

Claim Interpretation

Claims 5, and 14 recite “a spring coupled to the first flat surface of the inclined notch, the spring having a first end physically coupled to the first flat surface” and “a spring coupled to the first flat surface of the inclined notch, the spring having a first end physically coupled to the first flat surface”).  The only written disclosure of the springs in the original specification is “The rollers 96 are urged into engagement with the inner surface 98 of the hub by springs 100.” (Page 6, line 26+).  Additionally, Figs. 3a/3b illustrate the arrangement/orientation of the springs 100 and rollers 96 relative to the one-way clutch mechanism.  Additionally, the specification states “Unless limited otherwise, the terms "connected," "coupled," and variations thereof herein are used broadly and encompass direct and indirect physical or electrical connections or couplings.” (Page 8 line 10+).  Therefore there is no explicit disclosure directed towards the nature of the coupling between the spring 100 and a spring coupled to the first flat surface of the inclined notch, the spring having a first end physically coupled to the first flat surface will be interpreted as requiring only direct or indirect contact/connection between a spring and a flat surface of a shaft (e.g. 92).
Claim 1 recites: “when manually rotating the drive shaft with the drive tool, rotating a one-way clutch assembly in the pump direction and leaving a transmission interface stationary, rotating the one-way clutch assembly including: applying a force to a roller ball at a first end of a spring in an open space of an inclined notch of the one-way clutch assembly, the inclined notch including a first planar surface being transverse to an inner surface of a hub of the transmission interface and transverse to a second planar surface of the inclined notch, and the first planar surface extending from the second planar surface to the inner surface….and the transmission interface transmitting the torque to the one-way clutch assembly and rotating the one-way clutch assembly in the pump direction, rotating the one-way clutch assembly including: applying the force to the roller ball at the first end of the spring, transmitting the rotation of the one-way clutch assembly to the drive shaft of the injection pump and rotating the drive shaft in the pump direction”.  MPEP2112.02(I) states: “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)”.  In the instant case, the prior art one-way clutch device (Hill et al. US2683420, Fig. 3) and the claimed one-way clutch device (Fig. 3a/3b) are functionally (and essentially visually) equivalent devices.  Both are specifically configured to permit a pump 
Claims 5 and 14 recite: “wherein the one-way clutch arrangement is configured such that: (1) torque transmitted to the transmission interface by the internal combustion engine in a first rotational direction is transferred to the pump drive shaft; and (2) torque transmitted to the pump drive shaft in the first rotational direction via operator input at a second end of the pump drive shaft is not transferred to the transmission interface.”.  MPEP2112.01(I) states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). ”.  In the instant case, the prior art one-way clutch device (Hill et al. US2683420, Fig. 3) and the claimed one-way clutch device (Fig. 3a/3b) are substantially (and essentially visually) identical devices within the context of the one-way/overrunning clutch prior art.  Both are specifically configured to permit a pump camshaft/driveshaft to ‘overrun’ a stationary engine crankshaft such that the pump can be operated as intended while the engine crankshaft is stopped.  Additionally, when the engine crankshaft DOES begin to turn, the one-way clutch is configured to lock-up (due to rollers Instead, when viewed within the context of the one-way/overrunning clutch prior art the differences are merely design choice considerations which fail to distinguish the claimed device from the prior art.  See additional prior art Crockett (U.S. 1456481, Fig. 1, one-way overrunning clutch with springs attached to first flat planar surface, second planar transverse surface, etc.); Brisbois (U.S. 1562683, Fig. 3 one-way overrunning clutch with springs attached to first flat planar surface, second planar transverse surface, etc.); Sarnicky (U.S. 1616872, Fig. 2 one-way overrunning clutch with springs attached to first flat planar surface, second planar transverse surface, etc.); Damon (U.S. 2552886; Fig. 5-6, one-way clutch fitted to drive pulley of driven shaft.).  Each of the prior art devices provides the function of a one-way/overrunning clutch to permit a shaft to freewheel relative to another fixed shaft.   The prior art device (Hill Fig. 3), in its normal and usual operation, necessarily performs the above cited underlined claimed functional limitations.  As a result, the prior art devices anticipates the above cited underlined claimed functional limitations during its normal and usual operation.

Response to Arguments

Applicant's arguments filed 11/19/2020 with respect to rejection of Claims 5 and 14 under 35 USC 103 in view of the prior art have been fully considered but they are not persuasive. Specifically, with respect to “Hill though does not teach or suggest the above emphasized language of amended claim 5 as reproduced directly above. Instead, Hill discloses an overrunning clutch that includes springs 53 that are within recesses extending into a bearing  an inclined notch having a first flat surface and a second flat surface transverse to the first flat surface, the second flat surface extending continuously from the first flat surface to the inner surface, the first flat surface being planar from the second flat surface to the inner surface, the second flat surface being planar from the first flat surface to the inner surface; a spring coupled to the first flat surface of the inclined notch, the spring having a first end physically coupled to the first flat surface, the spring having a length extending normal to the first flat surface; [and] an open space between the spring and the inner surface of the hub for the length of the spring," as recited in amended claim 5. Accordingly, Hill fails to teach or suggest the above emphasized language of amended claim 5 as reproduced directly above.”; Examiner respectfully disagrees and notes the claimed features are merely matters of design choice in the prior art field of roller-ramp one-way clutches.  Fig. 3 has been reproduced directly below.  Hill discloses a roller-ramp one-way clutch design featuring springs (53) directly coupled to (i.e. in direct contact with) a plurality of flat surfaces.  Notch surfaces 50, the springs 53, rollers 51, and the gear hub inner surface 47 work together to provide the one-way/overrun function.  The function of the springs according to Hill “The rollers 51 are urged into engagement with the inner surface of the gear hub 47 by the springs 53.  These rollers 51 provide an overrunning clutch which permits the drive shaft 33 to rotate freely in one-direction.  The purpose of this overrunning clutch is to permit rotation of the driveshaft 33 by external means, while the gear 32 is in engagement with the gear 25, without tending to drive the engine of the vehicle.” (Col. 3 lines 27+).  Similarly, with respect to the claimed one-way clutch, Applicants disclosure states “In accordance with an aspect of the present disclosure, a one-way clutch or bearing 78 or other suitable overrunning clutch arrangement is operatively connected between the transmission interface 60 and the drive shaft 70. In use, the one-way clutch or bearing 78, such as of the concentric roller type (see FIG. 3), the sprag type, the ratchet type, etc., is configured to allow direct coupling of the engine driven transmission interface 60 and the drive shaft 70 of the injection pump 36 such that rotation of the ICE's crankshaft, camshaft, etc., affects rotation of the drive shaft 70 in a drive direction (e.g., clockwise), thereby operating the injection pump 36 via power from the ICE 56. With this configuration, once the engine is stopped, the one-way bearing 78 also provides for the injection pump 36 to be manually driven via the drive shaft 70 in the same direction (e.g., clockwise) in order to prime the fuel delivery system without engagement of the engine. [0026] One example of a one-way bearing 78, such as of the concentric roller type, is illustrated in FIG. 3. As shown in FIG. 3, the transmission interface (e.g., drive gear, pulley/shaft, etc.) is provided with a hub 90 which encircles the drive shaft 70 and is rotatable relative thereto. A hub or sleeve 92 is keyed or otherwise fixed for co-rotation with the drive shaft 70. The hub or sleeve 92 is provided with angularly spaced inclined notches 94 in which are positioned rollers 96. The rollers 96 are urged into engagement with the inner surface 98 of the hub 90 by springs 100. These rollers 96 provide an overrunning clutch which permits the drive shaft 70 to rotate freely in one direction. In use, the overrunning clutch permits rotation (clockwise as shown by arrow 104) of the hub 90 to drive the drive shaft 70 in the clockwise direction (as shown by arrow 106), as shown in FIG. 3A. In further use, the overrunning clutch permits free rotation of the drive shaft 70 in the clockwise direction (as shown by arrow 110 in FIG. 3B) by external means, such as a manual tool, etc., without engaging the hub 90. In other words, when the drive shaft 70 is driven in the clockwise direction, the hub 90 remains stationary as no torque is transferred by the overrunning clutch from the drive shaft 70 to the hub 90. As such, the drive shaft 70 can be driven, for example manually, without imparting torque onto the engine of the vehicle.” (¶0025-0026 Applicants PgPub).  
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the Ex parte Clapp, 227 U.S.P.Q. at 973.

According to Applicant’s Specification (see cited ¶0025-0026 above, Fig. 3a/3b) the disclosed purpose for illustrated/claimed arrangement of rollers/flat surfaces/springs/etc described simply as “The hub or sleeve 92 is provided with angularly spaced inclined notches 94 in which are positioned rollers 96. The rollers 96 are urged into engagement with the inner surface 98 of the hub 90 by springs 100. These rollers 96 provide an overrunning clutch which permits the drive shaft 70 to rotate freely in one direction. In use, the overrunning clutch permits rotation (clockwise as shown by arrow 104) of the hub 90 to drive the drive shaft 70 in the clockwise direction (as shown by arrow 106), as shown in FIG. 3A. In further use, the overrunning clutch permits free rotation of the drive shaft 70 in the clockwise direction (as shown by arrow 110 in FIG. 3B) by external means, such as a manual tool, etc., without engaging the hub 90”.  Conversely, the prior art according to Hill (Fig. 3) employs an arrangement where the springs are partially captured in recesses and the notch planar surfaces are not perpendicular to eachother.  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use the illustrated/claimed arrangement of rollers/flat surfaces/springs/etc. because Applicant has not disclosed that the arrangement provides an advantage, is used for a particular purpose, or solves a stated problem other than providing the same function as the prior art device.  One of ordinary skill in the art, furthermore, would have expected the one-way clutch arrangement of Hill and Applicant’s invention, to perform equally well because both roller-ramp spring biased clutch assemblies perform the same function of providing an overrunning clutch which permits a pump drive shaft to rotate freely in one-direction and to permit rotation of the pump driveshaft by external means, while being coupled to a stationary engine crankshaft, without tending to drive the engine crankshaft of a vehicle.
prima facie obvious to modify Hill to obtain the invention as specified in Claims 5 and 14 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Hill.

    PNG
    media_image1.png
    240
    297
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    599
    507
    media_image2.png
    Greyscale

Applicant's arguments filed 11/19/2020 with respect to rejection of Claim 1 under 35 USC 103 in view of the prior art have been fully considered but they are not persuasive. Specifically, with respect to “Hill does not teach or suggest the above emphasized language of amended claim 1 as reproduced above. Instead, Hill discloses the springs 53 in the recesses extending into the bearing 49, and the springs 53 having ends coupled to rollers 51 contacting an inner surface 52 of a gear hub 47. The springs 53 apply a force to the rollers 51 such that the rollers 51 contact the inner surface 52 of the gear hub 52. However, the rollers 51 appear to be wider than the recesses in which the springs 53 are located such that the rollers 51 cannot compress the springs 53; and, therefore, Hill does not disclose "applying a force to a roller ball at a first end of a spring in an open space of an inclined notch of the one-way clutch assembly, the inclined notch including a first planar surface being transverse to an inner surface of a hub of the transmission interface and transverse to a second planar surface of the inclined notch, and the first planar surface extending from the second planar surface to the inner surface," as recited in claim 1. Accordingly, Hill fails to teach or suggest the above emphasized language in reproduced claim 1 as amended.”; Examiner respectfully disagrees.  Claim 1 recites: “when manually rotating the drive shaft with the drive tool, rotating a one-way clutch assembly in the pump direction and leaving a transmission interface stationary, rotating the one-way clutch assembly including: applying a force to a roller ball at a first end of a spring in an open space of an inclined notch of the one-way clutch assembly, the inclined notch including a first planar surface being transverse to an inner surface of a hub of the transmission interface and transverse to a second planar surface of the inclined notch, and the first planar surface extending from the second planar surface to the inner surface….and the transmission interface transmitting the torque to the one-way clutch assembly and rotating the one-way clutch assembly in the pump direction, rotating the one-way clutch assembly including: applying the force to the roller ball at the first end of the spring, transmitting the rotation of the one-way clutch assembly to the drive shaft of the injection pump and rotating the drive shaft in the pump direction”.  MPEP2112.02(I) states: “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)”.  In the instant case, the prior art one-way clutch device (Hill et al. US2683420, Fig. 3) and the claimed one-way clutch device (Fig. 3a/3b) are functionally (and essentially visually) equivalent devices.  Both are specifically configured to permit a pump camshaft/driveshaft to ‘overrun’ a stationary engine crankshaft such that the pump can be operated as intended while the engine crankshaft is stopped.  Additionally, when the engine crankshaft DOES begin to turn, the one-way clutch is configured to lock-up (due to rollers engaging between recesses and outer race/hub) such that the engine crankshaft and the pump shaft are rotated together.  The prior art device (Hill Fig. 3), in its normal and usual operation, necessarily performs the above cited underlined claimed method steps.  As a result, the prior art devices anticipates the above cited underlined claimed method steps during its normal and usual operation.
Additionally, as discussed above with respect to Claims 5 and 14, the limitations “the inclined notch including a first planar surface being transverse to an inner surface of a hub of the transmission interface and transverse to a second planar surface of the inclined notch, and the first planar surface extending from the second planar surface to the inner surface”; are considered by Examiner to be design choice attributes which fail to patentably distinguish over the prior art of Hill.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 14 recites the limitation "the transmission"; “the inner surface”, “the hub of the transmission”, and “the internal combustion engine” in lines 2, 3, 4 and 18; respectively.  There is insufficient antecedent basis for these limitations in the claim.  For the purpose of examination over the prior art the limitations will be construed as "a transmission"; “an inner surface”, “a hub of the transmission”, and “an internal combustion engine”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

New Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Boothroyd (GB242921) in view of Brisbois (U.S. 1562683).
Regarding Claim 14, Boothroyd discloses “Improvements in and relating to pumps for fuel injection in Internal combustion engines” (Title) and specifically discloses “Motion is imparted to the driving medium of the pump from the engine through a one-way clutch so as to allow the engine to over-run the driving medium in case it back-fires or reverses.  For starting pressure and for testing purpose the driving medium is provided with means whereby it can be rotated by hand.” (Page 1 lines 59-67).  This invention relates to pumps for fuel injection in internal combustion engines and it has for its objects to permit the engine to overrun the driving mechanism of the pump in case it backfires or reverses and to enable the pump to be driven by hand before the engine is started up and/or until it is running properly.” (Page 2 lines 6-14).  Fig. 1-2 illustrate the invention which comprises a fuel injection pump with camshaft (driveshaft 2), manual cranking handle 10 (located on a first end of pump camshaft), one-way clutch mechanism (3-7) located on a second end of pump chamshaft, and a gear wheel 1 through which the pump may be driven after the engine is started.
Regarding Claim 14, Boothroyd teaches: A device (Fig. 1-2), comprising: 5Application No. 15/963,776 Reply to Office Action dated August 20, 2020 a one-way clutch arrangement (Fig. 1-2, items 3, and 5-7) coupled directly to the transmission interface (Fig. 1-2, items 1 and 4) and to a first end (i.e. right hand side)of the pump drive shaft (Fig. 1-2, item 2),; wherein the one-way clutch arrangement is configured such that: (1) torque transmitted to the transmission interface by the internal combustion engine in a first rotational direction is transferred to the pump drive shaft (Fig. 1-2, torque transmitted from the attached ICE turns the pump shaft 2 in first rotational direction based on the orientation of the two parts 3 and 4 of the clutch mechanism.); and (2) torque transmitted to the pump drive shaft in the first rotational direction via operator input at a second end of the pump drive shaft is not transferred to the transmission interface (Fig. 1-2, when clutch mechanism is uncoupled such that elements 3-4 are not engaged, the handle 10 may be turned by operator in first rotational direction such that the pump may be primed prior to starting the ICE.).
The one-way overrunning clutch arrangement disclosed by Boothroyd teaches all the elements of the claim above, does not explicitly teach:
the one-way clutch arrangement surrounded by the inner surface of the hub of the transmission interface, the one-way clutch arrangement including: an inclined notch having a first flat surface and a second flat surface transverse to the first flat surface, the second flat surface extending continuously from the first flat surface to the inner surface, the first flat surface being planar from the second flat surface to the inner surface, the second flat surface being planar from the first flat surface to the inner surface; a spring coupled to the first flat surface of the inclined notch, the spring having a first end physically coupled to the first flat surface, the spring having a length extending normal to the first flat surface; a roller coupled to a second end of the spring opposite to the first end, the roller contacts the inner surface of the hub of the transmission interface and the second surface of the inclined notch; and an open space between the spring and the inner surface of the hub for the length of the spring
However, Brisbois teaches an one-way overrunning clutch arrangement (Fig. 1-4, but in particular Fig. 3) which is interposed between a rotatable member of an internal combustion engine and a drive source.  Additionally, “among the objects of this invention is to obtain an mechasim…which will not become broken or otherwise injured in the case of backfire in the cylinder of the engine while said rotatable member is being driven….additional objects are to obtain a mechanism which is simple in construction, of few parts, certain in operation and economical in construction.” (Page 1, lines 9-32).  Fig. 3 is reproduced directly below.

    PNG
    media_image3.png
    488
    463
    media_image3.png
    Greyscale

Specifically, Brisbois teaches: the one-way clutch arrangement surrounded by the inner surface of the hub (Fig. 1-4, ‘A’) of the transmission interface (Fig. 1-4, pinion gear ‘I’ “moves into mesh with gear teach (j) on the balance wheel J” of the engine.), the one-way clutch arrangement including: an inclined notch having a first flat surface and a second flat surface transverse to the first flat surface, the second flat surface extending continuously from the first flat surface to the inner surface, the first flat surface being planar from the second flat surface to the inner surface, the second flat surface being planar from the first flat surface to the inner surface (Fig. 3, recesses G have first planar surface coupled to springs ‘h’, a second flat planar surface which is transverse to the first planar surface and runs from the first planar surface to the inner surface of hub ‘A’); a spring coupled to the first flat surface of the inclined notch, the spring having a first end physically coupled to the first flat surface, the spring having a length extending normal to the first flat surface (Fig. 3, springs ‘h’ is shown physically coupled to the first flat planar surface, and has a length that extends normal (perpendicular) to the first flat planar surface.); a roller (Fig. 3, ‘H’) coupled to (i.e. “springs which about at one end against said rollers and tend to force said rollers into close contact with the inner face of cylindrical member ‘A’”; Page 1 lines 63+) a second end of the spring opposite to the first end, the roller contacts the inner surface of the hub of the transmission interface and the second surface of the inclined notch (Fig. 3, roller ‘H’ clearly contacts the inner surface of the hub and the second flat planer surface of the notch); and an open space between the spring and the inner surface of the hub for the length of the spring (Fig. 3, illustrates an ‘open space’ around the circumference of the spring such that there is a gap/space between the spring and the inner surface of the hub for the length of the spring.) in order to “obtain an mechanism…which will not become broken or otherwise injured in the case of backfire in the cylinder of the engine while said rotatable member is being driven”….and “to obtain a mechanism which is simple in construction, of few parts, certain in operation and economical in construction”.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the multi-part, complex, one-way clutch arrangement for the fuel pump priming injection system of Boothroyd to incorporate the teachings of Brisbois to include the one-way clutch arrangement surrounded by the inner surface of the hub of the transmission interface, the one-way clutch arrangement including: an inclined notch having a first flat surface and a second flat surface transverse to the first flat surface, the second flat surface extending continuously from the first flat surface to the inner surface, the first flat surface being planar from the second flat surface to the inner surface, the second flat surface being planar from the first flat surface to the inner surface; a spring coupled to the first flat surface of the inclined notch, the spring having a first end physically coupled to the first flat surface, the spring having a length extending normal to the first flat surface; a roller coupled to a second end of the spring opposite to the first end, the roller contacts the inner surface of the hub of the transmission interface and the second surface of the inclined notch; and an open space between the spring and the inner surface of the hub for the length of the spring in order to “obtain an mechanism…which will not become broken or otherwise injured in the case of backfire in the cylinder of the engine while said rotatable member is being driven”….and “to obtain a mechanism which is simple in construction, of few parts, certain in operation and economical in construction”.

Regarding Claim 15, the combination of Boothroyd and Brisbois teaches all the elements of Claim 14 as indicated above.  Brisbois further teaches: wherein the open space and the spring are surrounded by the first flat surface, the second flat surface, and the inner surface. (See Fig. 3) in order to “obtain an mechanism…which will not become broken or otherwise injured in the case of backfire in the cylinder of the engine while said rotatable member is being driven”….and “to obtain a mechanism which is simple in construction, of few parts, certain in operation and economical in construction”.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the multi-part, complex, one-way clutch arrangement for the fuel pump priming injection system of Boothroyd to incorporate the teachings of Brisbois to include wherein the open space and the spring are surrounded by the first flat surface, the second flat surface, and the inner surface in order to “obtain an mechanism…which will not become broken or otherwise injured in the case of backfire in 

Regarding Claim 16, the combination of Boothroyd and Brisbois teaches all the elements of Claim 15 as indicated above.  Brisbois further teaches: wherein the open space surrounds the spring in order to “obtain an mechanism…which will not become broken or otherwise injured in the case of backfire in the cylinder of the engine while said rotatable member is being driven”….and “to obtain a mechanism which is simple in construction, of few parts, certain in operation and economical in construction”.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the multi-part, complex, one-way clutch arrangement for the fuel pump priming injection system of Boothroyd to incorporate the teachings of Brisbois to include wherein the open space surrounds the spring in order to “obtain an mechanism…which will not become broken or otherwise injured in the case of backfire in the cylinder of the engine while said rotatable member is being driven”….and “to obtain a mechanism which is simple in construction, of few parts, certain in operation and economical in construction”.


Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Trapp (GB456,239) in view of Channing (U.S. 6269801) in view of Hill et al. (U.S. 2683420).
Trapp discloses “This invention relates to liquid fuel injection pumps for internal combustion engines, and it has for its object to provide an improved method of driving said pumps whereby priming of the injection system is facilitated.” (Page 1 lines 9-14) and “The improved method according to the invention consists in driving a fuel injection pump through the medium of a ratchet, clutch, or equivalent device whereby the pump is normally driven in phase with the engine, but is capable of being turned in advance of its driving means primarily with a view to allowing the pump to be actuated alone when the engine is about to be started up.  Preferably, a feed pump serving to supply liquid fuel to the injection pump proper is arranged on the pump side of the ratchet or equivalent mechanism so that this feed pump is made use of during the said priming operation.  The feed pump may thus be accommodated on the driven end of the usual injection pump cam shaft, provision conveniently being made at the other end of said camshaft whereby the latter may be rotated freely in advance of the pump driving means for the purpose of filling the injection pump and associated parts with liquid fuel.” (Page 1 lines 22-45), and “For the purpose of rotating the pump cam shaft to effect priming a suitable handle or lever may be associated with the free end of the camshaft, i.e. that end remote from the driving end…” (Page 1 lines 58-62).  For the purpose of discussion, Applicant’s Fig 2 and Trapp Fig. 1 are shown below.  Although Applicant’s fig. 2 shows a free end (i.e. item 72) of pump shaft 70 on the right side, and the engine driven end (i.e. items 70/78) on the left side; while the prior art injection pump assembly of Trapp shows the same features on opposite sides respectively, Examiner notes that’s this has no bearing on determining patentability.  In other words, either device could be re-oriented or an opposite side view easily visualized which would demonstrate the important features (i.e. free end of the pump shaft and driven end) being arranged in the same locations relative to the pump body/housing.

    PNG
    media_image4.png
    438
    735
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    284
    418
    media_image5.png
    Greyscale

Therefore Trapp discloses an injection pump assembly (10) driven by a camshaft (11), wherein the camshaft may be rotated freely by an operator in advance of engine operation for the purpose of priming the injection system.  Specifically, Trapp discloses that “a suitable handle or lever may be associated with the free end of the camshaft” while a “ratchet, clutch, or equivalent device” is coupled to the “driven end” of the camshaft.  In one embodiment, a “hand wheel 15” is disclosed as an exemplary “handle or lever” associated with the free end. (See Fig. 1).  Additionally, an exemplary ratcheting “free-wheel device” (Fig. 2) is disclosed as means for permitting priming of the injection system while the engine is stationary.  

Additionally, both the free-wheel device and hand wheel 15 are non-limiting examples of devices which are disclosed as being capable of providing the “priming” functions of the system.
Hill (U.S. 2683420) discloses an engine driven pump assembly (Fig. 2) comprising feed pump assembly (Fig. 2, 34) which may be freely rotated, while the engine is stationary, for the purpose of priming the system with fluid (“This invention relates to an improvement in primer pumps and deals particularly with a means for and method of priming a centrifugal pump” Col. 1 lines 1-4; and “the pump may be mechanically connected to the engine driving the centrifugal pump” Col. 2. Lines 5-8) The means disclosed as providing the ability to prime the system while the engine is stationary is a free-wheel device (Fig. 3), which is illustrated alongside applicant’s “one-way clutch arrangement” (Fig. 3 item 78) for the purpose of discussion.

    PNG
    media_image6.png
    596
    530
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    519
    589
    media_image7.png
    Greyscale

	
It is readily apparent that the claimed “one-way clutch arrangement” is well-established in the prior art for the purpose of providing selective coupling between rotating elements.  Furthermore, the prior art demonstrates that such devices were advantageously used in engine driven pump assemblies to facilitate “priming” of hydraulic systems while the engine is/was stationary.  
Regarding Claim 5, Trapp teaches: 
An injection pump (Fig. 1, item 10) of a fuel delivery system, the injection pump comprising: 
an injection pump housing (Fig. 1, item 10); 
a pump mechanism disposed within the housing (Fig. 1, “In figure 1 a fuel injection pump unit of the well-known form is shown at 10, and is fitted with a cam shaft 11 which serves to drive feed pump 12 in addition to the usual injection plungers (not shown).” (Page 3, lines 14-19); 
; 
a transmission interface (Fig. 2, free-wheel/one-way clutch device 16) configured to be coupled in driving relationship with an internal combustion engine (Fig. 2, “When the engine crankshaft, and in consequence the driving connection 13, is subsequently rotated for the purpose of starting the engine…”; Page 3, line 38+), the transmission interface including a hub (Fig. 2, casing 16) with an inner surface (Fig. 2, casing 16 has inner surfaces which surrounds wheel 18, wheel 18 being fixedly secured to driving connection 13); 
a pump drive shaft rotatable supported by the injection pump housing and operatively coupled to the pump mechanism (Fig. 1, pump cam shaft 11 is the claimed pump drive shaft), wherein rotation of the pump drive shaft transmits fuel supplied to the fuel input port at a-the first pressure to the fuel output port at a second, higher pressure (Fig. 1, these claim limitations are directed to the inherent function/operation of an injection pump which is to receive a supply of fuel from a source and timely increase its pressure to a predetermined level where the fuel flows downstream toward a means for injecting the highly pressurized fuel into the combustion cylinders of an internal combustion engine.); 
and a one-way clutch arrangement coupled directly to the transmission interface (Fig. 2, wheel 18 with notch 19 and corresponding pawl/spring 17, the latter of which is fixedly attached to transmission interface/hub 16 comprises a one-way clutch arrangement), the one-way clutch arrangement surrounded by the inner surface of the hub of the transmission interface (Fig. 2, casing 16 has inner surfaces which surrounds wheel 18, wheel 18 being fixedly secured to driving connection 13), wherein the one-way clutch arrangement is configured such that: (1) torque transmitted to the transmission interface by the internal combustion engine in a first rotational direction is transferred to the pump drive shaft; and (2) torque transmitted to the pump drive shaft in the first rotational direction via operator input at a second end of the pump drive shaft is not transferred to the transmission interface (Fig. 2, the one-way clutch arrangement permits an operator to prime the fuel injection system by rotating hand-wheel 15 while engine shaft 13 is stationary.  The casing 16 and pawl/spring 17 may freely rotate counterclockwise around a stationary wheel/shaft (17/13).  Additionally, when engine is started and shaft 13 begins to rotate (counterclockwise), the pawl 17 engages notch 19 such that the engine drives the fuel injection pump cam shaft 11 thereafter.
	However, Trapp does not explicitly disclose:
a fuel input port configured to be connectable to a source of fuel at a first pressure; a fuel output port configured to be connectable to at least one fuel injector
the one-way clutch mechanism coupled directly to a first end of the pump drive shaft
the one-way clutch arrangement including: an inclined notch having a surface; a spring coupled to the surface of the inclined notch; and a roller coupled to the spring, the roller contacts the inner surface of the hub of the transmission interface
	Channing discloses a more complete fuel injection pump system (Fig. 2) for supplying fuel to an internal combustion engine (“diesel engine”).  Specifically, 
 a fuel input port configured to be connectable to a source of fuel at a first pressure; a fuel output port configured to be connectable to at least one fuel injector (“Injectors 20 are coupled to a fuel injection pump 22, which supplies the injectors with diesel fuel 24 under high pressure through a return fuel line 26. The injectors 20 and fuel injection pump 22 are also coupled to the return fuel line 26 to allow excess diesel fuel 24 to return to fuel tank 18.  A fuel feed pump 28 supplies diesel fuel 24 at a lower pressure from fuel tank 18 to fuel injection pump 22 through a fuel line 30.”; in this conventional arrangement, an output port clearly extends from injection pump to supply pressurized fuel to the injectors 20, while a fuel input port clearly extends from injection pump to receive fuel from tank 24 and feed pump 28 at a first pressure.)
	“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
 	Here, it would have been obvious to one skilled in the art at the time of the invention to include the a fuel input port configured to be connectable to a source of fuel at a first pressure; a fuel output port configured to be connectable to at least one fuel injector by (A) Combining prior art elements according to known methods to yield predictable results]) as taught by Channing into the teachings of Trapp because it does no more than yield predictable results of facilitating the flow of fuel both to and from the injection pump so that it may function as intended (i.e. increase the pressure of a liquid fuel supplied from a liquid fuel source and supply the now pressurized fuel to injectors configured to timely deliver pressurized fuel to cylinders of an internal combustion engine) since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).
	Hill (U.S. 2683420) discloses: a one-way clutch mechanism (Fig. 3) coupled directly to a first end of the pump drive shaft (Fig. 2-3, pump shaft 33)
the one-way clutch arrangement including: an inclined notch having a surface (Fig. 3, item 50) ; a spring (Fig. 3, item 53) coupled to the surface of the inclined notch; and a roller  (Fig. 3, item 51) coupled to the spring, the roller contacts the inner surface of the hub (Fig. 3, item 47) of the transmission interface (“The drive gear 32 is provided with a hub 47 which encircles the driveshaft 33 and is rotatable relative thereto.  A hub or sleeve 49 is keyed to the driveshaft 33 and is provided with angularly spaced inclined notches 50 in which are positioned rollers 51.  The rollers are urged into engagement with the inner surface 52 of the gear hub 47 by springs 53.  These rollers 51 provide an overrunning clutch which permits the drive shaft 33 to rotate freely in one direction.  The purpose of this overrunning clutch is to permit rotation of the driveshaft 33 by external means, while the gear 32 is in engagement with the gear 25, without tending to drive the engine of the vehicle.” (Col. 3 lines 27-42).
	“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Here, it would have been obvious to one skilled in the art at the time of the invention to include the one-way clutch mechanism coupled directly to a first end of the pump drive shaft
the one-way clutch arrangement including: an inclined notch having a surface; a spring coupled to the surface of the inclined notch; and a roller coupled to the spring, the roller contacts the inner surface of the hub of the transmission interface by (B) Simple substitution of one known element for another to obtain predictable results as taught by Hill into the teachings of Trapp because it does no more than yield predictable results of similarly permitting an operator to manually prime the liquid pumping system prior to operating the engine (i.e. primary drive source) and/or permitting selective use of at least two separate drive sources (i.e. engine or manual means such as electric motor) to when operating the pumping system since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).
Regarding the underlined limitations: “an inclined notch having a first flat surface and a second flat surface transverse to the first flat surface, the second flat surface extending continuously from the first flat surface to the inner surface, the first flat surface being planar from the second flat surface to the inner surface, the second flat surface being planar from the first flat surface to the inner surface; first flat surface of the inclined notch, the spring having a first end physically coupled to the first flat surface, the spring having a length extending normal to the first flat surface; and a roller coupled to a second end of the spring opposite to the first end, the roller contacts the inner surface of the hub of the transmission interface and the second flat surface of the inclined notch; and an open space between the spring and the inner surface of the hub for the length of the spring Examiner respectfully disagrees and notes the claimed features are merely matters of design choice in the prior art field of roller-ramp one-way clutches.  Fig. 3 has been reproduced directly below.  Hill discloses a roller-ramp one-way clutch design featuring springs (53) directly coupled to (i.e. in direct contact with) a plurality of flat surfaces.  Notch surfaces 50, the springs 53, rollers 51, and the gear hub inner surface 47 work together to provide the one-way/overrun function.  The function of the springs according to Hill “The rollers 51 are urged into engagement with the inner surface of the gear hub 47 by the springs 53.  These rollers 51 provide an overrunning clutch which permits the drive shaft 33 to rotate freely in one-direction.  The purpose of this overrunning clutch is to permit rotation of the driveshaft 33 by external means, while the gear 32 is in engagement with the gear 25, without tending to drive the engine of the vehicle.” (Col. 3 lines 27+).  Similarly, with respect to the claimed one-way clutch, Applicants disclosure states “In accordance with an aspect of the present disclosure, a one-way clutch or bearing 78 or other suitable overrunning clutch arrangement is operatively connected between the transmission interface 60 and the drive shaft 70. In use, the one-way clutch or bearing 78, such as of the concentric roller type (see FIG. 3), the sprag type, the ratchet type, etc., is configured to allow direct coupling of the engine driven transmission interface 60 and the drive shaft 70 of the injection pump 36 such that rotation of the ICE's crankshaft, camshaft, etc., affects rotation of the drive shaft 70 in a drive direction (e.g., clockwise), thereby operating the injection pump 36 via power from the ICE 56. With this configuration, once the engine is stopped, the one-way bearing 78 also provides for the injection pump 36 to be manually driven via the drive shaft 70 in the same direction (e.g., clockwise) in order to prime the fuel delivery system without engagement of the engine. [0026] One example of a one-way bearing 78, such as of the concentric roller type, is illustrated in FIG. 3. As shown in FIG. 3, the transmission interface (e.g., drive gear, pulley/shaft, etc.) is provided with a hub 90 which encircles the drive shaft 70 and is rotatable relative thereto. A hub or sleeve 92 is keyed or otherwise fixed for co-rotation with the drive shaft 70. The hub or sleeve 92 is provided with angularly spaced inclined notches 94 in which are positioned rollers 96. The rollers 96 are urged into engagement with the inner surface 98 of the hub 90 by springs 100. These rollers 96 provide an overrunning clutch which permits the drive shaft 70 to rotate freely in one direction. In use, the overrunning clutch permits rotation (clockwise as shown by arrow 104) of the hub 90 to drive the drive shaft 70 in the clockwise direction (as shown by arrow 106), as shown in FIG. 3A. In further use, the overrunning clutch permits free rotation of the drive shaft 70 in the clockwise direction (as shown by arrow 110 in FIG. 3B) by external means, such as a manual tool, etc., without engaging the hub 90. In other words, when the drive shaft 70 is driven in the clockwise direction, the hub 90 remains stationary as no torque is transferred by the overrunning clutch from the drive shaft 70 to the hub 90. As such, the drive shaft 70 can be driven, for example manually, without imparting torque onto the engine of the vehicle.” (¶0025-0026 Applicants PgPub).  
Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

According to Applicant’s Specification (see cited ¶0025-0026 above, Fig. 3a/3b) the disclosed purpose for illustrated/claimed arrangement of rollers/flat surfaces/springs/etc described simply as “The hub or sleeve 92 is provided with angularly spaced inclined notches 94 in which are positioned rollers 96. The rollers 96 are urged into engagement with the inner surface 98 of the hub 90 by springs 100. These rollers 96 provide an overrunning clutch which permits the drive shaft 70 to rotate freely in one direction. In use, the overrunning clutch permits rotation (clockwise as shown by arrow 104) of the hub 90 to drive the drive shaft 70 in the clockwise direction (as shown by arrow 106), as shown in FIG. 3A. In further use, the overrunning clutch permits free rotation of the drive shaft 70 in the clockwise direction (as shown by arrow 110 in FIG. 3B) by external means, such as a manual tool, etc., without engaging the hub 90”.  Conversely, the prior art according to Hill (Fig. 3) employs an arrangement where the springs are partially captured in recesses and the notch planar surfaces are not perpendicular to eachother.  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use the illustrated/claimed arrangement of rollers/flat surfaces/springs/etc. because Applicant has not disclosed that the arrangement provides an advantage, is used for a particular purpose, or solves a stated problem other than providing the same function as the prior art device.  
Therefore, it would have been prima facie obvious to modify Hill to obtain the claimed invention as specified in Claims 5 and 14 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Hill.

    PNG
    media_image1.png
    240
    297
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    599
    507
    media_image2.png
    Greyscale



Regarding Claim 6, the combination of Trapp, Channing, and Hill teaches all the elements of Claim 5 as indicated above.  Hill further teaches: wherein the transmission interface is a gear (“The drive gear 32 is provided with a hub 47 which encircles the driveshaft 33 and is rotatable relative thereto.”).
“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Here, it would have been obvious to one skilled in the art at the time of the invention to include wherein the transmission interface is a gear by (B) Simple substitution of one known element for another to obtain predictable results as taught by Hill into the teachings of Trapp because it does no more than yield predictable results of similarly permitting an operator to manually prime the liquid pumping system prior to operating the engine (i.e. primary drive source) and/or permitting selective use of at least two separate drive sources (i.e. engine or manual means such as electric motor) to when operating the pumping system since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).

Regarding Claim 7, the combination of Trapp, Channing, and Hill teaches all the elements of Claim 5 as indicated above.  Hill further teaches: wherein the one-way clutch arrangement includes a device selected from one of a one-way concentric roller bearing (“The drive gear 32 is provided with a hub 47 which encircles the driveshaft 33 and is rotatable relative thereto.  A hub or sleeve 49 is keyed to the driveshaft 33 and is provided with angularly spaced inclined notches 50 in which are positioned rollers 51.  The rollers are urged into engagement with the inner surface 52 of the gear hub 47 by springs 53.  These rollers 51 provide an overrunning clutch which permits the drive shaft 33 to rotate freely in one direction.  The purpose of this overrunning clutch is to permit rotation of the driveshaft 33 by external means, while the gear 32 is in engagement with the gear 25, without tending to drive the engine of the vehicle.” (Col. 3 lines 27-42).
“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Here, it would have been obvious to one skilled in the art at the time of the invention to include wherein the one-way clutch arrangement includes a device selected from one of a one-way concentric roller bearing by (B) Simple substitution of one known element for another to obtain predictable results as taught by Hill into the teachings of Trapp because it does no more than yield predictable results of similarly permitting an operator to manually prime the liquid pumping system prior to operating the engine (i.e. primary drive source) and/or permitting selective use of at least two separate drive sources (i.e. engine or manual means such as electric motor) to when operating the pumping system since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).

Regarding Claims 8-9, the combination of Trapp, Channing, and Hill teaches all the elements of Claim 5 as indicated above.  Trapp further teaches: wherein a section of the pump drive shaft extends externally of the injection pump housing and wherein the section of the pump drive shaft is configured to be engaged by a drive tool (Trapp, Fig. 1, pump cam shaft 11 extends externally of both sides of the injection 

Claims 1, 3, 4, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Trapp (GB456,239) in view of Channing (U.S. 6269801) in view of Hill et al. (U.S. 2683420) in further view of Kuramoto et al. (U.S. 7255451).
As noted above, the combination of Trapp, Channing, and Hill discloses all the features of Claims 5-9, specifically the claimed “one-way clutch arrangement” and general features of the injection pump system.  
Trapp additionally discloses several embodiments of “suitable handles or levers associated with the free end of the cam shaft”.  (See Fig. 1, hand wheel 15, and/or Fig. 3 or Fig. 4).  Trapp does not explicitly disclose the free end of the cam shaft comprising a “socket” to which a corresponding “tool” may be inserted for the purpose of rotating the cam shaft and manually “priming” the injection pump system prior to engine start.  
However, Kuramoto discloses a fluid pump arrangement (Fig. 1, 2a/2b and associated disclosure) wherein the pump driveshaft (i.e. camshaft)  is configured with a “socket” (“a hexagon socket 41a is formed on an end surface of the rear end of the output shaft 41, which serves as a rotary member. The rear end of the output shaft 41 and the shaft coupling 40 are located at the opposite side of the output shaft 41. The hexagon socket 41a serves as an engaging portion.”).  
Additionally, a corresponding hexagonal tool is disclosed as fitting to the “socket” in order to forcibly rotate the pump shaft prior to normal pump operation (“a hexagon wrench KG, which is prepared outside the cover 51, is inserted into and engaged with the hexagon socket 41a of the output shaft 41 through the through hole 51a and the tool insertion hole 43. In the present embodiment, the hexagon wrench KG serves as a maintenance tool for maintaining the vacuum pump. Therefore, when the hexagon 
Additionally, “According to the first preferred embodiment of the present invention, the following effects are obtained. (1) As described above, adhesion between the rotors 23 and 28, and the partition wall 16 is released by rotating the rotary shafts 19 and 20 of the pumping mechanism P with the hexagon wrench KG, namely, under a simple maintenance. Therefore, the vacuum pump is re-started without a conventional overhaul. Thereby, trouble of an operator is released.”).  Additionally, “In all the above embodiments, a vacuum pump is adopted as a fluid pump. In eighth alternative embodiments to the embodiments, however, the fluid pump is not limited to the vacuum pump. In the present embodiments, a hydraulic pump or a water pump is adopted as a fluid pump.”.  In other words, Kuramoto discloses that the novel features of the disclosure (i.e. hexagonal socket in free end of a pump shaft and a corresponding tool configured to be inserted into the socket to manually rotate the pump shaft) are also advantageously applicable to hydraulic (i.e. liquid) pumps.  
Relative to the solutions presented in Trapp (i.e. hand wheel 15, lever/crank assemblies shown in Fig. 3-4), the hexagonal socket formed in the end of the pump shaft, combined with the use of a hexagon wrench which is selectively inserted/attached only when necessary, presents a simple and effective solution for manually operating a hydraulic pump prior to restarting/driving the pump via its normal driving source (e.g. motor or engine).  Additionally, a design utilizing the hexagonal socket and tool would desirably result in rotational inertia of the pump drive shaft (i.e. cam shaft) being reduced, since otherwise a large diameter hand wheel (15), ratchet (21), or gear (28) are readily understood as ‘increasing’ (rather than decreasing) rotational inertia of the 
Regarding Claim 1, Trapp teaches: 
A method (“This invention relates to liquid fuel injection pumps for internal combustion engines, and it has for its object to provide an improved method of driving said pumps whereby priming of the injection system is facilitated” Page 1, lines 9-14) comprising: priming a fuel delivery system (“an improved method of driving said pumps whereby priming of the injection system is facilitated”) of a vehicle having an internal combustion engine (“for internal combustion engines”), the fuel delivery system having, an injection pump, , the priming comprising: when the internal combustion engine is in a non-running state, adding fuel to the fuel delivery system by manually rotating a drive shaft of the injection pump in a pump direction via operator input at the first end of the drive shaft (“The improved method according to the invention consists in driving a fuel injection pump through the medium of a ratchet, clutch, or equivalent device whereby the pump is normally driven in phase with the engine, but is capable of being turned in advance of its driving means primarily with a view to allowing the pump to be actuated alone when the engine is about to be started up.  Preferably, a feed pump serving to supply liquid fuel to the injection pump proper is arranged on the pump side of the ratchet or equivalent mechanism so that this feed pump is made use of during the said priming operation.  The feed pump may thus be accommodated on the driven end of the usual injection pump cam shaft, provision conveniently being made at the other end of said camshaft whereby the latter may be rotated freely in advance of the pump driving means for the purpose of filling the injection pump and associated parts with liquid fuel.” (Page 1 lines 22-45), and “For the purpose of rotating the pump cam shaft to effect priming a suitable handle or lever may be associated with the free end of the camshaft, i.e. that end remote from the driving end…” (Page 1 lines 58-62).  In other words, an operator may manually rotate hand-wheel 15 while the engine is stationary and prior to an engine start for the purpose of filling the injection pup and associated parts with liquid fuel, i.e. “priming” the system) ,; 
and when the internal combustion engine is in a running state, transmitting a torque to a transmission interface to rotate the drive shaft of the invention injection pump in the pump direction, wherein the transmission interface is directly coupled to a one-way clutch arrangement ((“The improved method according to the invention consists in driving a fuel injection pump through the medium of a ratchet, clutch, or equivalent device whereby the pump is normally driven in phase with the engine”; Page 1 lines 22-45),
Trapp does not explicitly teach conventional elements of injection pump fuel systems for internal combustion engines.
However, Channing teaches a fuel source (Tank 18)
and at least one fuel injector  (“Injectors 20 are coupled to a fuel injection pump 22, which supplies the injectors with diesel fuel 24 under high pressure through a return fuel line 26. The injectors 20 and fuel injection pump 22 are also coupled to the return fuel line 26 to allow excess diesel fuel 24 to return to fuel tank 18.  A fuel feed pump 28 supplies diesel fuel 24 at a lower pressure from fuel tank 18 to fuel injection pump 22 through a fuel line 30.”; in this conventional arrangement, an output port clearly extends from injection pump to supply pressurized fuel to the injectors 20, while a fuel input port clearly extends from injection pump to receive fuel from tank 24 and feed pump 28 at a first pressure.)
“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
 Here, it would have been obvious to one skilled in the art at the time of the invention to include the a fuel source and at least one fuel injector by (A) Combining prior art elements according to known methods to yield predictable results]) as taught by Channing into the teachings of Trapp because it does no more than yield predictable results of facilitating the flow of fuel both to and from the injection pump so that it may function as intended (i.e. increase the pressure of a liquid fuel supplied from a liquid fuel source and supply the now pressurized fuel to injectors configured to timely 
Hill (U.S. 2683420) discloses: and the one-way clutch arrangement is directly coupled to a second end of the drive shaft of the injection pump (Fig. 2-3, pump shaft 33 with one-way clutch assembly, items 49/33/52/53/etc. directly coupled thereto)
the one-way clutch arrangement including: an inclined notch having a surface (Fig. 3, item 50) ; a spring (Fig. 3, item 53) coupled to the surface of the inclined notch; and a roller  (Fig. 3, item 51) coupled to the spring, the roller contacts the inner surface of the hub (Fig. 3, item 47) of the transmission interface (“The drive gear 32 is provided with a hub 47 which encircles the driveshaft 33 and is rotatable relative thereto.  A hub or sleeve 49 is keyed to the driveshaft 33 and is provided with angularly spaced inclined notches 50 in which are positioned rollers 51.  The rollers are urged into engagement with the inner surface 52 of the gear hub 47 by springs 53.  These rollers 51 provide an overrunning clutch which permits the drive shaft 33 to rotate freely in one direction.  The purpose of this overrunning clutch is to permit rotation of the driveshaft 33 by external means, while the gear 32 is in engagement with the gear 25, without tending to drive the engine of the vehicle.” (Col. 3 lines 27-42).
	“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Here, it would have been obvious to one skilled in the art at the time of the invention to include and the one-way clutch arrangement is directly coupled to a second end of the drive shaft of the injection pump
by (B) Simple substitution of one known element for another to obtain predictable results as taught by Hill into the teachings of Trapp because it does no more than yield predictable results of similarly permitting an operator to manually prime the liquid pumping system prior to operating the engine (i.e. primary drive source) and/or permitting selective use of at least two separate drive sources (i.e. engine or manual means such as electric motor) to when operating the pumping system since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).
not explicitly disclose the free end of the cam shaft comprising a “socket” to which a corresponding “tool” may be inserted for the purpose of rotating the cam shaft and manually “priming” the injection pump system prior to engine start; and therefore does not explicitly teach: manually rotating the drive shaft via operator input including positioning a drive tool in a bore in the first end connecting the drive tool to the drive shaft and then rotating the drive tool
However, Kuramoto discloses a fluid pump arrangement (Fig. 1, 2a/2b and associated disclosure) wherein the pump driveshaft (i.e. camshaft)  is configured with a “socket” (“a hexagon socket 41a is formed on an end surface of the rear end of the output shaft 41, which serves as a rotary member. The rear end of the output shaft 41 and the shaft coupling 40 are located at the opposite side of the output shaft 41. The hexagon socket 41a serves as an engaging portion.”).  
Additionally, a corresponding hexagonal tool is disclosed as fitting to the “socket” in order to forcibly rotate the pump shaft prior to normal pump operation (“a hexagon wrench KG, which is prepared outside the cover 51, is inserted into and engaged with the hexagon socket 41a of the output shaft 41 through the through hole 51a and the tool insertion hole 43. In the present embodiment, the hexagon wrench KG serves as a maintenance tool for maintaining the vacuum pump. Therefore, when the hexagon wrench KG is rotated with a relatively large amount of torque caused due to action of a lever thereof although the amount of torque is not expected by the electric motor M, the amount of torque is transmitted from the output shaft 41 to the rotary shaft 19 through the shaft coupling 40.”.
Additionally, “According to the first preferred embodiment of the present invention, the following effects are obtained. (1) As described above, adhesion between the vacuum pump is re-started without a conventional overhaul. Thereby, trouble of an operator is released.”).  Additionally, “In all the above embodiments, a vacuum pump is adopted as a fluid pump. In eighth alternative embodiments to the embodiments, however, the fluid pump is not limited to the vacuum pump. In the present embodiments, a hydraulic pump or a water pump is adopted as a fluid pump.”.  In other words, Kuramoto discloses that the novel features of the disclosure (i.e. hexagonal socket in free end of a pump shaft and a corresponding tool configured to be inserted into the socket to manually rotate the pump shaft) are also advantageously applicable to hydraulic (i.e. liquid) pumps.  
Relative to the solutions presented in Trapp (i.e. hand wheel 15, lever/crank assemblies shown in Fig. 3-4), the hexagonal socket formed in the end of the pump shaft, combined with the use of a hexagon wrench which is selectively inserted/attached only when necessary, presents a simple and effective solution for manually operating a hydraulic pump prior to restarting/driving the pump via its normal driving source (e.g. motor or engine).  Additionally, a design utilizing the hexagonal socket and tool would desirably result in rotational inertia of the pump drive shaft (i.e. cam shaft) being reduced, since otherwise a large diameter hand wheel (15), ratchet (21), or gear (28) are readily understood as ‘increasing’ (rather than decreasing) rotational inertia of the injection pump.  As a result, less energy/torque is required from the engine to rotate the injection pump (at least at engine startup) during normal operation after fuel system priming is completed.
Therefore Kuramoto teaches: manually rotating the drive shaft (Fig. 1, 2a/2b; item 41) via operator input including positioning a drive tool (Fig. 1, 2a/2b; “hexagon wrench KG) in a bore (Fig. 1, 2a/2b, “a hexagon socket 41a is formed on an end surface  in the first end connecting the drive tool to the drive shaft and then rotating the drive tool in order to achieve a simple and effective solution for manually operating a hydraulic pump prior to restarting/driving the pump via its normal driving source (e.g. motor or engine).  Additionally, a design utilizing the hexagonal socket and tool would desirably result in rotational inertia of the pump drive shaft (i.e. cam shaft) being reduced, since otherwise a large diameter hand wheel (such as hand-wheel 15), ratchet (21), or gear (28) are readily understood as ‘increasing’ (rather than decreasing) rotational inertia of the injection pump.  As a result, less energy/torque is required from the engine to rotate the injection pump (at least at engine startup) during normal operation after fuel system priming is completed.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the injection pump system and method of priming an injection pump system of Trapp to incorporate the teachings of Kuramoto to include manually rotating the drive shaft via operator input including positioning a drive tool in a bore in the first end connecting the drive tool to the drive shaft and then rotating the drive tool in order to achieve a simple and effective solution for manually operating a hydraulic pump prior to restarting/driving the pump via its normal driving source (e.g. motor or engine).  Additionally, a design utilizing the hexagonal socket and tool would desirably result in rotational inertia of the pump drive shaft (i.e. cam shaft) being reduced, since otherwise a large diameter hand wheel (such as hand-wheel 15), ratchet (21), or gear (28) are readily understood as ‘increasing’ (rather than decreasing) rotational inertia of the injection pump.  As a result, less energy/torque is required from the engine to rotate the injection pump (at least at engine startup) during normal operation after fuel system priming is completed.
when manually rotating the drive shaft with the drive tool, rotating a one-way clutch assembly in the pump direction and leaving a transmission interface stationary, rotating the one-way clutch assembly including: applying a force to a roller ball at a first end of a spring in an open space of an inclined notch of the one-way clutch assembly, the inclined notch including a first planar surface being transverse to an inner surface of a hub of the transmission interface and transverse to a second planar surface of the inclined notch, and the first planar surface extending from the second planar surface to the inner surface….and the transmission interface transmitting the torque to the one-way clutch assembly and rotating the one-way clutch assembly in the pump direction, rotating the one-way clutch assembly including: applying the force to the roller ball at the first end of the spring, transmitting the rotation of the one-way clutch assembly to the drive shaft of the injection pump and rotating the drive shaft in the pump direction”.  MPEP2112.02(I) states: “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)”.  In the instant case, the prior art one-way clutch device (Hill et al. US2683420, Fig. 3) and the claimed one-way clutch device (Fig. 3a/3b) are functionally (and essentially visually) equivalent devices.  Both are specifically configured to permit a pump camshaft/driveshaft to ‘overrun’ a stationary engine crankshaft such that the pump can be operated as intended while the engine crankshaft is stopped.  Additionally, when the engine crankshaft DOES begin to turn, the one-way clutch is configured to lock-up (due to rollers engaging between recesses and outer race/hub) such that the engine 
Regarding the underlined limitations: “the inclined notch including a first planar surface being transverse to an inner surface of a hub of the transmission interface and transverse to a second planar surface of the inclined notch, and the first planar surface extending from the second planar surface to the inner surface”; Examiner respectfully disagrees and notes the claimed features are merely matters of design choice in the prior art field of roller-ramp one-way clutches.  Fig. 3 has been reproduced directly below.  Hill discloses a roller-ramp one-way clutch design featuring springs (53) directly coupled to (i.e. in direct contact with) a plurality of flat surfaces.  Notch surfaces 50, the springs 53, rollers 51, and the gear hub inner surface 47 work together to provide the one-way/overrun function.  The function of the springs according to Hill “The rollers 51 are urged into engagement with the inner surface of the gear hub 47 by the springs 53.  These rollers 51 provide an overrunning clutch which permits the drive shaft 33 to rotate freely in one-direction.  The purpose of this overrunning clutch is to permit rotation of the driveshaft 33 by external means, while the gear 32 is in engagement with the gear 25, without tending to drive the engine of the vehicle.” (Col. 3 lines 27+).  Similarly, with respect to the claimed one-way clutch, Applicants disclosure states “In accordance with an aspect of the present disclosure, a one-way clutch or bearing 78 or other suitable overrunning clutch arrangement is operatively connected between the transmission interface 60 and the drive shaft 70. In use, the one-way clutch or bearing 78, such as of the concentric roller type (see FIG. 3), the sprag type, the ratchet type, etc., is configured to allow direct coupling of the engine driven transmission interface 60 and the drive shaft 70 of the injection pump 36 such that rotation of the ICE's crankshaft, camshaft, etc., affects rotation of the drive shaft 70 in a drive direction (e.g., clockwise), thereby operating the injection pump 36 via power from the ICE 56. With this configuration, once the engine is stopped, the one-way bearing 78 also provides for the injection pump 36 to be manually driven via the drive shaft 70 in the same direction (e.g., clockwise) in order to prime the fuel delivery system without engagement of the engine. [0026] One example of a one-way bearing 78, such as of the concentric roller type, is illustrated in FIG. 3. As shown in FIG. 3, the transmission interface (e.g., drive gear, pulley/shaft, etc.) is provided with a hub 90 which encircles the drive shaft 70 and is rotatable relative thereto. A hub or sleeve 92 is keyed or otherwise fixed for co-rotation with the drive shaft 70. The hub or sleeve 92 is provided with angularly spaced inclined notches 94 in which are positioned rollers 96. The rollers 96 are urged into engagement with the inner surface 98 of the hub 90 by springs 100. These rollers 96 provide an overrunning clutch which permits the drive shaft 70 to rotate freely in one direction. In use, the overrunning clutch permits rotation (clockwise as shown by arrow 104) of the hub 90 to drive the drive shaft 70 in the clockwise direction (as shown by arrow 106), as shown in FIG. 3A. In further use, the overrunning clutch permits free rotation of the drive shaft 70 in the clockwise direction (as shown by arrow 110 in FIG. 3B) by external means, such as a manual tool, etc., without engaging the hub 90. In other words, when the drive shaft 70 is driven in the clockwise direction, the hub 90 remains stationary as no torque is transferred by the overrunning clutch from the drive shaft 70 to the hub 90. As such, the drive shaft 70 can be driven, for example manually, without imparting torque onto the engine of the vehicle.” (¶0025-0026 Applicants PgPub).  
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

According to Applicant’s Specification (see cited ¶0025-0026 above, Fig. 3a/3b) the disclosed purpose for illustrated/claimed arrangement of rollers/flat surfaces/springs/etc described simply as “The hub or sleeve 92 is provided with angularly spaced inclined notches 94 in which are positioned rollers 96. The rollers 96 are urged into engagement with the inner surface 98 of the hub 90 by springs 100. These rollers 96 provide an overrunning clutch which permits the drive shaft 70 to rotate freely in one direction. In use, the overrunning clutch permits rotation (clockwise as shown by arrow 104) of the hub 90 to drive the drive shaft 70 in the clockwise direction (as shown by arrow 106), as shown in FIG. 3A. In further use, the overrunning clutch permits free rotation of the drive shaft 70 in the clockwise direction (as shown by arrow 110 in FIG. 3B) by external means, such as a manual tool, etc., without engaging the hub 90”.  Conversely, the prior art according to Hill (Fig. 3) employs an arrangement where the springs are partially captured in recesses and the notch planar surfaces are not perpendicular to eachother.  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use the illustrated/claimed arrangement of rollers/flat surfaces/springs/etc. because Applicant has not disclosed that the arrangement provides an advantage, is used for a particular purpose, or solves a stated problem other than providing the same function as the prior art device.  One of ordinary skill in the art, furthermore, would have expected the one-way clutch arrangement of Hill and Applicant’s invention, to perform equally well because both roller-ramp spring biased 
Therefore, it would have been prima facie obvious to modify Hill to obtain the claimed invention as specified in Claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Hill.

    PNG
    media_image1.png
    240
    297
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    599
    507
    media_image2.png
    Greyscale



Regarding Claim 3, the combination of Trapp, Channing, Hill and Kuramato teaches all the elements of Claim 1 as indicated above.  Kuramato further teaches: wherein connecting the drive tool to the first end of the driveshaft includes keying the drive tool to the driveshaft (Fig. 2a/2b, successful insertion of the hexagon wrench KG into the socket 41a requires the wrench to be appropriately indexed to match the hexagon socket orientation) in order to achieve a simple and effective solution for manually operating a hydraulic pump prior to restarting/driving the pump via its normal driving source (e.g. motor or engine).  Additionally, a design utilizing the hexagonal socket and tool would desirably result in rotational inertia of the pump drive shaft (i.e. cam shaft) being reduced, since otherwise a large diameter hand wheel (such as hand-wheel 15), ratchet (21), or gear (28) are readily understood as ‘increasing’ (rather than decreasing) rotational inertia of the injection pump.  As a result, less energy/torque is 
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the injection pump system and method of priming an injection pump system of Trapp to incorporate the teachings of Kuramoto to include wherein connecting the drive tool to the first end of the driveshaft includes keying the drive tool to the driveshaft in order to achieve a simple and effective solution for manually operating a hydraulic pump prior to restarting/driving the pump via its normal driving source (e.g. motor or engine).  Additionally, a design utilizing the hexagonal socket and tool would desirably result in rotational inertia of the pump drive shaft (i.e. cam shaft) being reduced, since otherwise a large diameter hand wheel (such as hand-wheel 15), ratchet (21), or gear (28) are readily understood as ‘increasing’ (rather than decreasing) rotational inertia of the injection pump.  As a result, less energy/torque is required from the engine to rotate the injection pump (at least at engine startup) during normal operation after fuel system priming is completed.

Regarding Claim 4, the combination of Trapp, Channing, Hill and Kuramato teaches all the elements of Claim 1 as indicated above.  Kuramato further teaches: wherein the drive tool is selected from one of a wrench (Fig. 2a/2b, successful insertion of the hexagon wrench KG into the socket 41a requires the wrench to be appropriately indexed to match the hexagon socket orientation) in order to achieve a simple and effective solution for manually operating a hydraulic pump prior to restarting/driving the pump via its normal driving source (e.g. motor or engine).  Additionally, a design utilizing the hexagonal socket and tool would desirably result in rotational inertia of the pump drive shaft (i.e. cam shaft) being reduced, since otherwise a large diameter hand wheel (such as hand-wheel 15), ratchet (21), or gear (28) are 
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the injection pump system and method of priming an injection pump system of Trapp to incorporate the teachings of Kuramoto to include wherein the drive tool is selected from one of a wrench in order to achieve a simple and effective solution for manually operating a hydraulic pump prior to restarting/driving the pump via its normal driving source (e.g. motor or engine).  Additionally, a design utilizing the hexagonal socket and tool would desirably result in rotational inertia of the pump drive shaft (i.e. cam shaft) being reduced, since otherwise a large diameter hand wheel (such as hand-wheel 15), ratchet (21), or gear (28) are readily understood as ‘increasing’ (rather than decreasing) rotational inertia of the injection pump.  As a result, less energy/torque is required from the engine to rotate the injection pump (at least at engine startup) during normal operation after fuel system priming is completed.

Regarding Claim 10, the combination of Trapp, Channing, and Hill teach all the elements of Claim 8 as indicated above.  However, Trapp does not explicitly teach: wherein the section of the pump drive shaft includes one of a keyed, splined, or polygonal socket.
Kuramoto discloses a fluid pump arrangement (Fig. 1, 2a/2b and associated disclosure) wherein the pump driveshaft (i.e. camshaft)  is configured with a “socket” (“a hexagon socket 41a is formed on an end surface of the rear end of the output shaft 41, which serves as a rotary member. The rear end of the output shaft 41 and the shaft 
Additionally, a corresponding hexagonal tool is disclosed as fitting to the “socket” in order to forcibly rotate the pump shaft prior to normal pump operation (“a hexagon wrench KG, which is prepared outside the cover 51, is inserted into and engaged with the hexagon socket 41a of the output shaft 41 through the through hole 51a and the tool insertion hole 43. In the present embodiment, the hexagon wrench KG serves as a maintenance tool for maintaining the vacuum pump. Therefore, when the hexagon wrench KG is rotated with a relatively large amount of torque caused due to action of a lever thereof although the amount of torque is not expected by the electric motor M, the amount of torque is transmitted from the output shaft 41 to the rotary shaft 19 through the shaft coupling 40.”.
Additionally, “According to the first preferred embodiment of the present invention, the following effects are obtained. (1) As described above, adhesion between the rotors 23 and 28, and the partition wall 16 is released by rotating the rotary shafts 19 and 20 of the pumping mechanism P with the hexagon wrench KG, namely, under a simple maintenance. Therefore, the vacuum pump is re-started without a conventional overhaul. Thereby, trouble of an operator is released.”).  Additionally, “In all the above embodiments, a vacuum pump is adopted as a fluid pump. In eighth alternative embodiments to the embodiments, however, the fluid pump is not limited to the vacuum pump. In the present embodiments, a hydraulic pump or a water pump is adopted as a fluid pump.”.  In other words, Kuramoto discloses that the novel features of the disclosure (i.e. hexagonal socket in free end of a pump shaft and a corresponding tool configured to be inserted into the socket to manually rotate the pump shaft) are also advantageously applicable to hydraulic (i.e. liquid) pumps.  

Therefore Kuramoto teaches: wherein the section of the pump drive shaft includes one of a keyed, splined, or polygonal socket (“hexagon socket 41a”) in order to achieve a simple and effective solution for manually operating a hydraulic pump prior to restarting/driving the pump via its normal driving source (e.g. motor or engine).  Additionally, a design utilizing the hexagonal socket and tool would desirably result in rotational inertia of the pump drive shaft (i.e. cam shaft) being reduced, since otherwise a large diameter hand wheel (such as hand-wheel 15), ratchet (21), or gear (28) are readily understood as ‘increasing’ (rather than decreasing) rotational inertia of the injection pump.  As a result, less energy/torque is required from the engine to rotate the injection pump (at least at engine startup) during normal operation after fuel system priming is completed.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the injection pump system and method of priming an injection pump system of Trapp to incorporate the teachings of Kuramoto to include wherein the section of the pump drive shaft includes one of a keyed, splined, or polygonal socket (“hexagon socket 41a”) in order to achieve a simple and effective solution for manually operating a hydraulic pump prior to restarting/driving the pump via its normal driving source (e.g. motor or engine).  Additionally, a design utilizing the hexagonal socket and tool would desirably result in rotational inertia of the pump drive shaft (i.e. cam shaft) being reduced, since otherwise a large diameter hand wheel (such as hand-wheel 15), ratchet (21), or gear (28) are readily understood as ‘increasing’ (rather than decreasing) rotational inertia of the injection pump.  As a result, less energy/torque is required from the engine to rotate the injection pump (at least at engine startup) during normal operation after fuel system priming is completed.

Regarding Claim 11, the combination of Trapp, Channing, and Hill teaches all the elements of Claim 5 as indicated above.  Trapp further teaches: wherein the pump driveshaft further comprises a second end of the pump drive shaft opposite the first end (Fig 1, end of shaft to which the hand-wheel or other suitable handle/lever is fitted for the purpose of permitting an operator to manually turn the pump cam shaft and prime the injection pump fuel system prior to starting the engine).
Trapp does not explicitly teach: the second end of the pump drive shaft including an inner bore
Kuramoto discloses a fluid pump arrangement (Fig. 1, 2a/2b and associated disclosure) wherein the pump driveshaft (i.e. camshaft)  is configured with a “socket” (“a hexagon socket 41a is formed on an end surface of the rear end of the output shaft 41, which serves as a rotary member. The rear end of the output shaft 41 and the shaft coupling 40 are located at the opposite side of the output shaft 41. The hexagon socket 41a serves as an engaging portion.”).  
a hexagon wrench KG, which is prepared outside the cover 51, is inserted into and engaged with the hexagon socket 41a of the output shaft 41 through the through hole 51a and the tool insertion hole 43. In the present embodiment, the hexagon wrench KG serves as a maintenance tool for maintaining the vacuum pump. Therefore, when the hexagon wrench KG is rotated with a relatively large amount of torque caused due to action of a lever thereof although the amount of torque is not expected by the electric motor M, the amount of torque is transmitted from the output shaft 41 to the rotary shaft 19 through the shaft coupling 40.”.
Additionally, “According to the first preferred embodiment of the present invention, the following effects are obtained. (1) As described above, adhesion between the rotors 23 and 28, and the partition wall 16 is released by rotating the rotary shafts 19 and 20 of the pumping mechanism P with the hexagon wrench KG, namely, under a simple maintenance. Therefore, the vacuum pump is re-started without a conventional overhaul. Thereby, trouble of an operator is released.”).  Additionally, “In all the above embodiments, a vacuum pump is adopted as a fluid pump. In eighth alternative embodiments to the embodiments, however, the fluid pump is not limited to the vacuum pump. In the present embodiments, a hydraulic pump or a water pump is adopted as a fluid pump.”.  In other words, Kuramoto discloses that the novel features of the disclosure (i.e. hexagonal socket in free end of a pump shaft and a corresponding tool configured to be inserted into the socket to manually rotate the pump shaft) are also advantageously applicable to hydraulic (i.e. liquid) pumps.  
Relative to the solutions presented in Trapp (i.e. hand wheel 15, lever/crank assemblies shown in Fig. 3-4), the hexagonal socket formed in the end of the pump shaft, combined with the use of a hexagon wrench which is selectively inserted/attached 
Therefore Kuramoto teaches: the second end of the pump drive shaft including an inner bore (“hexagon socket 41a”) in order to achieve a simple and effective solution for manually operating a hydraulic pump prior to restarting/driving the pump via its normal driving source (e.g. motor or engine).  Additionally, a design utilizing the hexagonal socket and tool would desirably result in rotational inertia of the pump drive shaft (i.e. cam shaft) being reduced, since otherwise a large diameter hand wheel (such as hand-wheel 15), ratchet (21), or gear (28) are readily understood as ‘increasing’ (rather than decreasing) rotational inertia of the injection pump.  As a result, less energy/torque is required from the engine to rotate the injection pump (at least at engine startup) during normal operation after fuel system priming is completed.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the injection pump system and method of priming an injection pump system of Trapp to incorporate the teachings of Kuramoto to include the second end of the pump drive shaft including an inner bore (“hexagon socket 41a”) in order to achieve a simple and effective solution for manually operating a hydraulic pump prior to restarting/driving the pump via its normal driving source (e.g. motor or engine).  Additionally, a design utilizing the hexagonal socket and tool would desirably 

Regarding Claim 12, the combination of Trapp, Channing, and Hill teaches all the elements of Claim 11 as indicated above.  Trapp further teaches: wherein when the pump drive shaft is manually rotated by an operator to prime the internal combustion engine, the transmission interface remains stationary when the operator manually rotates the pump drive shaft. (Fig. 1 and 2, when the operator manually rotates the pump cam shaft via suitable means (e.g. hand wheel 15, lever, handle, etc.) the transmission interface comprising the one-way clutch portion remains stationary while casing 16 freely rotates around.)
Trap does not explicitly teach: a tool is inserted into the inner bore and the drive shaft is rotated in a clockwise direction by the operator
Kuramoto discloses a fluid pump arrangement (Fig. 1, 2a/2b and associated disclosure) wherein the pump driveshaft (i.e. camshaft)  is configured with a “socket” (“a hexagon socket 41a is formed on an end surface of the rear end of the output shaft 41, which serves as a rotary member. The rear end of the output shaft 41 and the shaft coupling 40 are located at the opposite side of the output shaft 41. The hexagon socket 41a serves as an engaging portion.”).  
Additionally, a corresponding hexagonal tool is disclosed as fitting to the “socket” in order to forcibly rotate the pump shaft prior to normal pump operation (“a hexagon wrench KG, which is prepared outside the cover 51, is inserted into and engaged with 
Additionally, “According to the first preferred embodiment of the present invention, the following effects are obtained. (1) As described above, adhesion between the rotors 23 and 28, and the partition wall 16 is released by rotating the rotary shafts 19 and 20 of the pumping mechanism P with the hexagon wrench KG, namely, under a simple maintenance. Therefore, the vacuum pump is re-started without a conventional overhaul. Thereby, trouble of an operator is released.”).  Additionally, “In all the above embodiments, a vacuum pump is adopted as a fluid pump. In eighth alternative embodiments to the embodiments, however, the fluid pump is not limited to the vacuum pump. In the present embodiments, a hydraulic pump or a water pump is adopted as a fluid pump.”.  In other words, Kuramoto discloses that the novel features of the disclosure (i.e. hexagonal socket in free end of a pump shaft and a corresponding tool configured to be inserted into the socket to manually rotate the pump shaft) are also advantageously applicable to hydraulic (i.e. liquid) pumps.  Additionally, Kuramoto teaches: “Note that a rotating direction of the hexagon wrench KG upon maintaining the vacuum pump can be the same as or reverse to that of the output shaft 41 of the electric motor M.” (in other words, wrench may be rotated clockwise or anti-clockwise and still provide the function of manually rotating the pump driveshaft while the drive means is stationary).

Therefore Kuramoto teaches: a tool is inserted into the inner bore and the drive shaft is rotated in a clockwise direction by the operator (“a hexagon wrench KG, which is prepared outside the cover 51, is inserted into and engaged with the hexagon socket 41a of the output shaft 41 through the through hole 51a and the tool insertion hole 43. In the present embodiment, the hexagon wrench KG serves as a maintenance tool for maintaining the vacuum pump. Therefore, when the hexagon wrench KG is rotated with a relatively large amount of torque caused due to action of a lever thereof although the amount of torque is not expected by the electric motor M, the amount of torque is transmitted from the output shaft 41 to the rotary shaft 19 through the shaft coupling 40.”) in order to achieve a simple and effective solution for manually operating a hydraulic pump prior to restarting/driving the pump via its normal driving source (e.g. motor or engine).  Additionally, a design utilizing the hexagonal socket and tool would desirably result in rotational inertia of the pump drive shaft (i.e. cam shaft) being reduced, since otherwise a large diameter hand wheel (such as hand-wheel 15), 
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the injection pump system and method of priming an injection pump system of Trapp to incorporate the teachings of Kuramoto to include a tool is inserted into the inner bore and the drive shaft is rotated in a clockwise direction by the operator (“a hexagon wrench KG, which is prepared outside the cover 51, is inserted into and engaged with the hexagon socket 41a of the output shaft 41 through the through hole 51a and the tool insertion hole 43. In the present embodiment, the hexagon wrench KG serves as a maintenance tool for maintaining the vacuum pump. Therefore, when the hexagon wrench KG is rotated with a relatively large amount of torque caused due to action of a lever thereof although the amount of torque is not expected by the electric motor M, the amount of torque is transmitted from the output shaft 41 to the rotary shaft 19 through the shaft coupling 40.”) in order to achieve a simple and effective solution for manually operating a hydraulic pump prior to restarting/driving the pump via its normal driving source (e.g. motor or engine).  Additionally, a design utilizing the hexagonal socket and tool would desirably result in rotational inertia of the pump drive shaft (i.e. cam shaft) being reduced, since otherwise a large diameter hand wheel (such as hand-wheel 15), ratchet (21), or gear (28) are readily understood as ‘increasing’ (rather than decreasing) rotational inertia of the injection pump.  As a result, less energy/torque is required from the engine to rotate the injection pump (at least at engine startup) during normal operation after fuel system priming is completed.

Regarding Claim 13, the combination of Trapp, Channing, Hill, and Kuramoto teach all the elements of Claim 1 as indicated above.  Trapp further teaches: the transmission interface further comprises: a hub with an inner surface (Fig. 2, casing 16 has inner surfaces which surrounds wheel 18, wheel 18 being fixedly secured to driving connection 13)
However, Trapp does not explicitly teach: the one-way clutch arrangement further comprises: an inclined notch having a surface; a spring coupled to the surface of the inclined notch; andApplication No. 15/963,776Reply to Advisory Action dated May 29, 2020 a roller coupled to the spring, the roller contacting the inner surface of the hub of the transmission interface.
Hill teaches: the one-way clutch arrangement further comprises: an inclined notch having a surface (Fig. 3, item 50) ; a spring (Fig. 3, item 53) coupled to the surface of the inclined notch; and a roller  (Fig. 3, item 51) coupled to the spring, the roller contacts the inner surface of the hub (Fig. 3, item 47) of the transmission interface (“The drive gear 32 is provided with a hub 47 which encircles the driveshaft 33 and is rotatable relative thereto.  A hub or sleeve 49 is keyed to the driveshaft 33 and is provided with angularly spaced inclined notches 50 in which are positioned rollers 51.  The rollers are urged into engagement with the inner surface 52 of the gear hub 47 by springs 53.  These rollers 51 provide an overrunning clutch which permits the drive shaft 33 to rotate freely in one direction.  The purpose of this overrunning clutch is to permit rotation of the driveshaft 33 by external means, while the gear 32 is in engagement with the gear 25, without tending to drive the engine of the vehicle.” (Col. 3 lines 27-42).
	“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Here, it would have been obvious to one skilled in the art at the time of the invention to include the one-way clutch arrangement further comprises: an inclined notch having a surface; a spring coupled to the surface of the inclined notch; and a roller coupled to the spring, the roller contacts the inner surface of the hub of the transmission interface by (B) Simple substitution of one known element for another to obtain predictable results as taught by Hill into the teachings of Trapp because it does no more than yield predictable results of similarly permitting an operator to manually prime the liquid pumping system prior to operating the engine (i.e. primary .
Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bliss (U.S. 1335153) discloses a system that permits priming of a pump prior to starting an engine.  The key feature is “a ball or roller clutch C” (See fig. 2-3) coupled to a pulley which is coupled to an engine crankshaft pulley via a belt-drive.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626.  The examiner can normally be reached on Campus: M-Th 8-5; Telework: Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 5712724536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747